DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claims 1 and 11 include: 
(1) “a digitized map module that stores digitized maps”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Limitation (1) recited above use the generic placeholder “unit” or “device” or “apparatus” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “module” in (1) above passes prong A. 
(B) each of the phrases following the underlined portion in items (1) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for:
(1) “a digitized map module that stores digitized maps” includes 
136, FIG. 2; ¶¶ 18-19 “Non-limiting examples include an application-specific integrated circuit (ASIC), one or more processors and a nontransitory memory having instructions stored thereon that, when executed, cause the controller to perform a set of operations corresponding to at least a portion of the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “An autonomous driving system . . . comprising a set of sensors configured to monitor a set of operating conditions relating to autonomous driving, a digitized maps module that stores digitized maps based on a defined protocol, and a controller configured to determine a Form of Way (FOW) classification of a road along which the vehicle is traveling using the digitized maps module, when the determined FOW classification is FOW 1 or FOW 9, permit level 2 autonomous driving of the vehicle,  when the determined FOW classification is FOW 2, determine whether the set of operating conditions satisfies a set of criteria, wherein the set of criteria assesses a set of upcoming stubs along a future section of the road along which the vehicle will potentially travel; when the set of operating conditions satisfies the set of criteria, permit level 2 autonomous driving of the vehicle, when the set of operating conditions fails to satisfy or no longer satisfies the set of criteria, not permit or at least temporarily interrupt level 2 autonomous driving of the vehicle and when the determined FOW classification is none of FOW 1, FOW 2, and FOW 9 or the FOW classification of the road is otherwise indeterminable, not permit or disable level 2 autonomous driving of the vehicle” as recited in claim 1 and similarly recited in claim 11. Claims 2-10 and 11-20 are allowed on the basis of their dependency. 
With respect to claims 1 and 11, the best prior art, US 2018/0292833 to You et al. (You) discloses an autonomous driving system for a vehicle (¶3 “an autonomous driving control system”) comprising   a 
However, You fails to teach, disclose or suggest the highly specific requirements recited in claims 1 and 11, and in the order required. 
For example, You fails to disclose "when the determined FOW classification is FOW 1 or FOW 9, permit level 2 autonomous driving of the vehicle; in combination with “when the determined FOW classification is FOW 2, determine whether the set of operating conditions satisfies a set of criteria, wherein the set of criteria assesses a set of upcoming stubs along a future section of the road along which the vehicle will potentially travel” in combination with “when the set of operating conditions satisfies the set of criteria, permit level 2 autonomous driving of the vehicle” in combination with “when the set of operating conditions fails to satisfy or no longer satisfies the set of criteria, not permit or at least temporarily interrupt level 2 autonomous driving of the vehicle” and in combination with “when the determined FOW classification is none of FOW 1, FOW 2, and FOW 9 or the FOW classification of the road is otherwise indeterminable, not permit or disable level 2 autonomous driving of the vehicle”, since FOW1, FOW2, stubs have particular definitions such as:
(Stubs, ¶ 3 stub roads that butt up against the road and allow traffic to enter the roadway”; Level 2 autonomous driving, ¶ 2 Level 2 autonomous driving refers to partial driving automation where a vehicle provides assistance to steer, accelerate, and brake in certain circumstances, but a driver is always In a FOW 2 road, each side of the road is separately digitized and there is some sort of divider (a physical barrier, a curbed island area, a ditch, etc.) similar to a FOW 1 road”; FOW 1, 2, 9 and 10: ¶ 15 “Form of Way (POW) 1, 2, 9, and 10 classified roads per the ERTICO ADASIS V2 protocol”)
In addition, with respect to level 2 autonomous driving, it is known in the art that there are 6 levels of autonomous driving, 0-5, for example, as defined by the SAE1:


    PNG
    media_image1.png
    422
    623
    media_image1.png
    Greyscale


In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 17 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160321924, PREDICTIVE ROAD HAZARD IDENTIFICATION SYSTEM is cited to disclose:
¶ 7 “The host vehicle has a host vehicle-to-vehicle ("V2V") module and a host advanced driver assistant system (" ADAS") module, such as a system employing the ADASIS standard”; 
¶31 “As briefly discussed above, the Advanced Driver Assistance System Interface Specifications, commonly referred to as ADASIS, is an international standard for mapping data that is provided by the ADAS module 22 that defines the road geometry ahead of the host vehicle 12 based on the map data and GPS coordinates of the vehicle. ADASIS standard data is defined by European Road Transport Telematics Implementation Co-ordination Organisation, ERTICO, under their Intelligent Transportation System (ITS), although other navigation systems and advanced driver assistance systems may be employed. ADASIS provides a standardized interface to predict the road geometry with related attributes ahead of the vehicle based on the vehicles Global Positioning System (GPS) data and the digital ADASIS road map, as will be discussed in further detail below with reference to FIGS. 2-5.”;
¶ 32 “The ADAS module 22 in the host vehicle 12 may include road geometry and road attributes stored on-board within the ADAS module 22. The ADAS module 22 may further include a data connection (not shown) in communication with the CAN network 24 that allows the ADAS module 22 to update the road geometry from a remote data source, i.e., a cellular connection or similar data connection used in 
¶43 “the system will then look to the ADAS roadmap data and determine if the evasive maneuver took place at a stub path location 33 (FIGS. 2 and 3). If the identification system 20 determines yes, the maneuver is assumed to be due to the remote vehicle turning or changing paths at a stub, e.g. at an intersection, the system 20 will determine the event is not an evasive maneuver indicating a potential road hazard”
US 20200040193 is cited to disclose:
¶ 10 “Embodiments described herein may provide a method including: determining location information of a vehicle including a road segment and a direction of travel; identifying capabilities of sensors of the vehicle; determining an autonomous or semi -autonomous policy for the road segment specific to the vehicle in response to identifying the capabilities of the sensors of the vehicle; providing a first set of instructions for autonomous control in response to the capabilities of the sensors of the vehicle satisfying a first level of capability; and providing a second set of instructions for autonomous control in response to the capabilities of the sensors of the vehicle satisfying a second level of capability.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at: https://www.researchgate.net/figure/Levels-of-driving-automation-by-SAE-Internationals-new-standard-J3016-SAE-2014_fig1_329999586